Citation Nr: 0800402	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-27 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a duodenal ulcer.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for arteriosclerotic 
heart disease.

4.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
November 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision by the RO.

Heretofore, the RO has characterized the claims on appeal as 
claims to reopen prior final adjudications.  The Board finds 
that that characterization is not appropriate.  The RO denied 
service connection for a duodenal ulcer in September 1963.  
However, the notice letter sent to the veteran in connection 
with that adjudication did not clearly communicate that fact.  
As a result, the September 1963 adjudication of that claim 
cannot properly be regarded as final.  See 38 C.F.R. § 3.103 
(1963) (requiring, among other things, that a claimant be 
informed of the outcome of his claim for VA benefits, and the 
reason(s) therefor); Ingram v. Nicholson, 21 Vet. App. 232 
(2007) (holding that an RO's denial of a claim can become 
final only after the claimant has been furnished notice from 
which he can reasonably deduce that the claim has been 
adversely adjudicated).

In January 2005, the RO denied service connection for a 
duodenal ulcer, asthma, arteriosclerotic heart disease, and 
prostate cancer.  The veteran did not appeal that decision.  
However, he did submit additional evidence in May 2005.  
Because the evidence was submitted less than one year after 
he was notified of the information and evidence necessary to 
substantiate his claims, and prior to the expiration of the 
period for filing an appeal, see 38 C.F.R. §§ 20.201, 20.302 
(2004), the RO was required to readjudicate the claims.  See, 
e.g., 38 C.F.R. § 3.159(b) (2007) (if a claimant does not 
respond to a notice provided under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007) within 30 days, VA 
may decide the claim; if VA does so, however, and the 
claimant subsequently provides evidence within one year of 
the date of the notice, VA must readjudicate the claim.); 
Jennings v. Mansfield, No. 2007-7060 (Fed. Cir. Nov. 20, 
2007) (holding that a claim becomes final and subject to 
reopening only after the period for appeal has run; any 
interim submissions before finality "must be considered by 
the VA as part of the original claim.").  The RO did so on 
two occasions, both in May 2005, and a notice of disagreement 
was thereafter received in March 2006, within one year 
thereof.  Accordingly, the Board finds that the current 
claims are best viewed as original claims, rather than as 
applications to reopen prior final adjudications.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2007).

In the present case, the veteran has reported receiving 
treatment for his disabilities at VA Medical Centers (VAMCs) 
in Columbia, South Carolina; Charleston, South Carolina; and 
Philadelphia, Pennsylvania.  Currently, the claims file 
contains numerous records of examination and treatment from 
the VAMC in Columbia.  However, it is not entirely clear that 
those records are complete.  Although the veteran maintains 
that he has received regular treatment at that facility since 
approximately 2000, and that he continues to go there about 
every three to six months to get medication for ulcers, the 
claims file does not contain any clinical records from that 
facility dated between January 2000 and August 2003, between 
October 2004 and August 2005, or after March 2006.  In 
addition, the claims file contains no records at all from the 
VAMCs in Charleston or Philadelphia.  This needs to be 
investigated.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that VA is charged with constructive notice 
of medical evidence in its possession).

Documents in the claims file show that the veteran was 
awarded disability benefits by the Social Security 
Administration (SSA) in July 1964.  Thus far, it does not 
appear that any attempt has been made to obtain a copy of the 
evidence underlying the SSA's decision.  Because the records 
from SSA could contain information relevant to the current 
claims, they should be obtained.

In a statement dated in December 2004, the veteran reported 
that he had received relevant treatment from a number of 
private care providers over the years, including providers in 
Sumter, South Carolina; Lynchburg, South Carolina; Baltimore, 
Maryland; and Philadelphia, Pennsylvania.  On remand, he 
should be asked to provide releases for those providers, if 
possible, so that VA can assist him in obtaining any evidence 
that might be available from those sources.  38 C.F.R. § 19.9 
(2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Furnish the veteran a new VCAA notice 
letter.  The letter should inform the 
veteran, among other things, that his claim 
for service connection for a duodenal ulcer 
is now being adjudicated as an original 
claim, rather than as an application to 
reopen.  He and his representative should be 
afforded a reasonable opportunity for 
response.

2.  Ask the veteran to identify, and provide 
releases for, any private care providers who 
might possesses new or additional evidence 
pertinent to the claims here on appeal, 
including any providers he saw for treatment 
in Sumter, South Carolina; Lynchburg, South 
Carolina; Baltimore, Maryland; and 
Philadelphia, Pennsylvania.  If the veteran 
provides adequate identifying information, 
and the necessary release(s), assist him in 
obtaining the records identified, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  The new or additional (i.e., non-
duplicative) evidence obtained, if any, 
should be associated with the claims file.

3.  Take action to ensure that all relevant 
records of the veteran's treatment at the 
VAMCs in Philadelphia, Pennsylvania and 
Charleston, South Carolina are associated 
with the claims file, including, but not 
limited to, any and all non-electronic (i.e., 
typed or hand-written) clinical records, 
progress notes, and/or reports of 
hospitalization, whether or not they have 
been archived, following the procedures set 
forth in 38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated with 
the claims file.

4.  Take action to ensure that all relevant 
records of the veteran's treatment at the 
VAMC in Columbia, South Carolina are 
associated with the claims file, including, 
but not limited to, any and all non-
electronic (i.e., typed or hand-written) 
clinical records, progress notes, and/or 
reports of hospitalization, whether or not 
they have been archived, and including any 
relevant records dated between January 2000 
and August 2003, between October 2004 and 
August 2005, and after March 2006, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  The evidence obtained, if any, 
should be associated with the claims file.

5.  Ask the SSA to provide copies of any 
records pertaining to the veteran's award of 
SSA disability benefits, to include any 
medical records considered in making that 
award.  The materials obtained should be 
associated with the claims file.

6.  Thereafter, take adjudicatory action on 
the claims here at issue.  If any benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, 38 C.F.R. §§ 3.307 and 3.309.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

